Citation Nr: 0121460	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected right 
and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision which denied 
secondary service connection for a left ankle disability, and 
from a July 1999 RO decision which denied service connection 
for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after his active duty and was not caused by any 
incident of service.

2.  The veteran's service-connected right and left knee 
disabilities produced excessive dependence on his left lower 
extremity, which led to the development of arthritis in his 
left ankle.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  Arthritis of the veteran's left ankle is proximately due 
to or the result of service-connected disabilities of the 
right and left knees.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through discussions in rating decisions, statements of the 
case, and supplemental statements of the case, the RO has 
notified the veteran of the evidence needed to substantiate 
his claims.  Medical records have been obtained, the veteran 
has been provided VA examinations, and he has had personal 
hearings on appeal.  The evidence compiled does not point to 
the existence of any additional evidence that would be 
relevant to the claims.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Service Connection for Bilateral Hearing Loss

Factual Background

The veteran served on active duty in the Navy from December 
1943 to March 1946.  His December 1943 service entrance 
examination indicated that his hearing was 15/15 bilaterally.  
His service medical records do not show any abnormal findings 
or complaints involving his ears or his hearing.  On his 
separation examination in March 1946, his hearing was 40/40 
bilaterally on the watch test, 20/20 bilaterally on the coin 
click test, and 15/15 bilaterally on the whispered voice and 
spoken voice tests.  The examiner indicated that there was no 
disease or defect of the ears.

The veteran had an audiological assessment at a VA facility 
in February 1999.  He reported that he had been exposed to 
noise from gunfire in combat in two of his years of service 
in the 1940s.  He reported a 53-year history of occupational 
exposure to noise as a carpenter and bricklayer.  He reported 
that he had significant hearing loss in most situations.  He 
denied dizziness and tinnitus.  The examiner found that the 
veteran had profound high frequency sensorineural hearing 
loss, bilaterally.  Speech discrimination was within normal 
limits bilaterally.  The ear canals and tympanic membranes 
appeared normal by otoscope.  The examiner recommended that 
the veteran be fitted for hearing aids.  Treatment notes 
reflect that the veteran received hearing aids in March 1999.

The veteran first requested service connection for hearing 
loss in May 1999.  He claimed that he had hearing loss due to 
acoustic trauma during service.  In a June 1999 statement, 
the veteran wrote that he did not notice any problem with his 
hearing at the time of his separation from service.  He 
asserted that he began to notice that his hearing was 
diminishing approximately five years after his service.  He 
reported that the decline in his hearing became more 
noticeable as he got older.  He indicated that he had not 
sought any medical attention for his hearing until he saw the 
VA audiologist in 1999.  He reported that the VA audiologist 
had asked him whether he had ever been exposed to a lot of 
loud noise, such as gunfire or explosions.  The veteran 
reported that he had been very close to gunfire and 
explosions during service.  He reported that the VA 
audiologist had told him that hearing loss did not arise all 
at once, but over a period of time.  He said that the VA 
audiologist had told him that gunfire and other loud noises 
were the possible and likely causes of his hearing loss.  The 
veteran noted that there was no history of hearing loss in 
his family.

In the report of a July 1999 VA audiology examination, the 
examining audiologist reported that he had reviewed the 
veteran's claims file and medical records.  At the July 1999 
examination, the veteran reported that he had run a landing 
craft in the South Pacific during service.  He reported that 
he had been exposed in service to noise from gunfire, 
battleships, and destroyers.  He did not report specific 
incidents of acoustic trauma, but expressed his belief that 
the cumulative effect of noise over three years of service 
had led to his hearing loss.  He reported occupational noise 
exposure from work as a carpenter and concrete worker most of 
his adult life, but he reported that he had mostly used hand 
tools in his work.  He denied tinnitus, ear infections, or 
ear surgery.  He reported having had bilateral hearing loss 
since he was in his mid-twenties.  He reported that presently 
he had trouble hearing speech and television.  Audiological 
testing showed bilateral hearing loss.  The audiologist 
reported that the testing showed bilateral sensory hearing 
loss, mild to profound in the right ear, and moderate to 
profound in the left ear.  The audiologist provided comments 
about the etiology of the veteran's hearing loss, as follows:

Although the veteran's hearing loss 
appears to be from excessive exposure to 
noise, without serial audiograms to 
d[o]cument the veteran's hearing from 
sep[a]ration to 2/22/99 it is difficult 
to determine the extent to which military 
noise exposure or exposure to years of 
occupational noise, viral and bacterial 
infections, v[]ascular problems and 
normal aging each contributed to his 
present hearing loss.  However, it is 
less than likely that the veteran's 
current hearing loss is solely the result 
of acoustic trauma while serving in the 
military for the following reasons: 1) 
When questioned about a[]coustic trauma 
the veteran could not recall any specific 
incidents.  2) Veteran had normal hearing 
on sep[a]ration from the service and no 
complaints of a hearing loss prior to his 
au[d]iological evaluation 2/22/99.  3) 
Veteran has a significant history of 
occupational noise exposure for most of 
his adult life upon sep[a]ration from the 
Navy.  Veteran reported no tinnitus on 
this [compensation and pension] audio 
examination and audiology exam 2/22/99.

In statements submitted in January 2000 and in May 2000, the 
veteran wrote that he had begun to lose some of his hearing 
in his mid-twenties and in his thirties.  He reported that 
the VA audiologist he saw in February 1999 told him that 
hearing loss could develop as much as eight years after 
exposure to loud noises such as gunfire.  The veteran 
emphasized that it was the audiologist's questions and 
statements about the effects of gunfire that had led him to 
consider that his hearing loss could be service-connected.  
The veteran also reported that, during his service, he had 
developed very bad ear infections in both ears.  He stated 
that he had received treatment from doctors aboard ships for 
the ear infections.  He reported that after service he had 
worked as a carpenter, cement man, brick mason, and 
plasterer.  He reported that in his work he had never been 
around loud construction noises such as would impair his 
hearing.

In a January 2000 hearing at the RO, the veteran reported 
that, before he entered service, he worked for a few months 
in a ship repair yard, running a vertical turret lathe.  He 
reported that he had not been around very loud noises in that 
work.  He reported that his hearing was normal when he 
entered service.  He reported that he operated a landing 
craft in the South Pacific during service, and participated 
in six invasions.  He reported that he was exposed to the 
noise of the firing of the machine guns on his landing craft, 
which were located very close to his position.  He indicated 
that they blew up nearby floating boxes of explosives 
intended to blow up the landing craft.  He reported that, 
when he was aboard ship, he stood within ten to fifteen feet 
of the ship's three-inch gun when it was firing.  He asserted 
that the noises to which he was exposed during service were 
the loudest noises he had encountered in his life.  He 
reported that his post-service employment in construction 
trades did not involve considerable noise exposure.  He 
stated that in the years when he did brick and masonry work, 
they used small mixers that were not particularly loud.  He 
reported that he had seen a VA audiologist at some point 
prior to 1999, possibly several years earlier, although he 
could not remember when.  He also reported that he was 
treated during service for a very bad, extremely painful 
infection in both ears.  He stated that he had not remembered 
to report the history of ear infection in service to the VA 
audiologist he saw.

In June 2001, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran reported 
that he had begun to notice some hearing loss in his late 
twenties or early thirties, and that the hearing loss seemed 
to get worse over the years.  He reported that during service 
he was exposed to great deal of noise from gunfire, from the 
machine guns aboard his landing craft, and from the guns of 
battleships firing near his landing craft.  He reiterated 
that his post-service employment had not exposed him to 
extremely loud noises.  He noted that he worked as a 
carpenter in the 1940s using hand saws, not power saws, and 
that he had mixed mortar for bricks by hand in the days 
before loud machines were used for such mixing.  He reported 
that he had very painful infections in both ears during his 
service in the South Pacific.  He reported that he was away 
from the ship on which he was stationed at that time, and 
that he received treatment aboard another ship.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records show no hearing loss during the 
veteran's 1943-1946 active duty, and his hearing was tested 
as normal at the separation examination.  The veteran claims 
he was treated during service for infection in both ears.  
This is not shown by the service records, and in any event 
there is no medical evidence suggesting that any ear 
infection in service led to later hearing loss.  There is no 
evidence of sensorineural hearing loss within the year after 
service, as required for a presumption of service connection.  
In fact, the first medical evidence of hearing loss is from 
1999, more than 50 years after service.  The veteran 
currently has a hearing loss disability of both ears, and the 
question is whether it is related to service.

The veteran asserts that noise exposure during service caused 
his current hearing loss.  As a layman, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The report of the VA audiological 
assessment of the veteran in February 1999 contains no 
opinion regarding the etiology of the veteran's hearing loss.  
The veteran has stated that the audiologist who evaluated him 
in February 1999 told him that his exposure to noise during 
service was a likely cause of his hearing loss.  However, a 
layman's account of what a doctor purportedly said is too 
attenuated and inherently reliable to constitute valid 
evidence with regard to a medical question such as diagnosis 
or etiology.  Robinette v. Derwinski, 8 Vet. App. 69 (1995).

An audiologist did provide an opinion regarding the etiology 
of the veteran's hearing impairment in the report of the July 
1999 VA examination.  The audiologist reported that he had 
reviewed the veteran's claims file.  He indicated that it was 
difficult to determine the extent to which military noise 
exposure had contributed to the veteran's hearing loss, and 
he opined that it was unlikely that the hearing loss was 
solely due to acoustic trauma during military service.  While 
the veteran's hearing loss need not be solely due to events 
during service to be service-connected, the rationale 
outlined by the audiologist suggests that noise exposure 
during service cannot even be assumed to be a significant 
factor responsible for the current hearing loss.

The negative service medical records, the lengthy period of 
decades without medical evidence of hearing loss, and the 
absence of a credible medical opinion to link hearing loss to 
service make it unlikely that the veteran's hearing loss 
began in service.  The weight of the credible evidence 
demonstrates the veteran's bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.  It must be concluded that bilateral hearing loss 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Secondary Service Connection for a Left Ankle Disability

Factual Background

The report of the veteran's December 1943 service entrance 
examination indicated that the veteran had bilateral, third 
degree pes planus.  No other musculoskeletal conditions were 
noted.  His service medical records reflect that, in December 
1945, he fell eight to ten feet from a boat davit to a ship 
deck, and injured his right knee.  X-rays revealed an 
intercondylar fracture of the right femur.  The leg was 
casted, and the veteran remained in treatment for 
approximately three months.  In March 1946, and examiner 
found full range of motion of the right knee, 11/2 inch atrophy 
of the right quadriceps, and 3/8 inch shortening of the right 
leg.  A history of a fracture of the right femur in 1945 was 
noted on the report of the veteran's March 1946 separation 
examination.  

In an April 1946 rating decision, the RO established service 
connection and a noncompensable rating for residuals of a 
fracture of the right femur.

Over the years following service, the veteran sought 
increases in compensation for his residuals of a fracture of 
the right femur.  

In April 1970, the veteran increased the rating for the 
residuals of a fracture of the distal right femur to 10 
percent.  

VA outpatient orthopedic treatment notes from February 1978 
reflect that the veteran had a limping gait, with severe 
traumatic arthritis of the right knee.  

In July 1979, the Board increased the rating for the right 
femur fracture residuals from 10 percent to 20 percent.

The report of a private medical examination in April 1980 
indicates that X-rays showed very mild osteoarthritic changes 
in both of the veteran's ankles, with a fair amount of 
degenerative change in the right knee.  The veteran underwent 
arthroscopic surgery on his right knee at a VA facility in 
January 1982.  Notes from VA outpatient treatment in July 
1982 through December 1982 reflect the veteran's report of 
severe pain in his left ankle and foot.  The examiner noted 
hallux valgus of the left foot.  The examiner noted that the 
veteran had pain when extending the left foot and when 
walking.  Podiatry treatment notes indicate that the veteran 
had arthritic pes planus.  X-rays revealed minimal 
degenerative joint disease in the right ankle, and severe 
degenerative joint disease in the left ankle.  The podiatry 
clinic fitted the veteran for orthotics.

In March 1985, the veteran reported left knee pain.  In June 
1986, he reported pain in both knees, with trouble on and off 
for several years.  In April 1987, the veteran sought service 
connection for disabilities of the left knee and left ankle.  
He claimed that disabilities had developed in those joints 
secondary to his service-connected right knee disability.  A 
June 1987 examination by a private physician revealed marked 
tibia vara bowing of the right knee, and lesser bowing of the 
left knee.  There was marked pronation of both feet, 
limitation of eversion and inversion of both ankles, worse in 
the left.  X-rays showed severe degenerative arthritis of the 
right knee, worsening arthritis in the left knee, and 
moderate degenerative changes in the left ankle.  

In an August 1987 rating decision, the RO denied service 
connection for disorders of the left knee and left ankle.  
The RO also increased the rating to 30 percent for residuals 
of a fracture of the distal end of the right femur.

In an October 1987 appeal of the August 1987 decision, the 
veteran wrote that a doctor had told him in 1946 to always 
favor his injured right leg.  The veteran stated that in more 
than forty years of employment in construction work, he had 
consciously landed on and carried extra stress on his left 
leg in order to protect his right leg.  He reported that VA 
doctors had agreed with him that excessive use of his left 
leg had produced effects on his left ankle and knee.

In January 1988, VA physicians performed a total replacement 
of the veteran's right knee.  

In a March 1988 decision, the service-connected disability, 
previously described as residuals of a fracture of the distal 
end of the right femur, was described as a right total knee 
replacement; the RO assigned a temporary total rating based 
on knee replacement, and then the condition was rated 30 
percent.

X-rays taken in March 1988 showed minimal degenerative 
changes in the right ankle.  In a March 1988 hearing at the 
RO, the veteran reported that he had begun to have pain in 
his left knee and ankle in the 1960s, after many years of 
favoring his right leg in his construction work.  He stated 
that whenever he climbed or jumped down from ladders or saw 
horses, he always landed on his left leg, to protect his 
right leg.  He asserted that the extra stress had damaged the 
left knee and ankle over time.  

In a February 1989 decision, the Board denied service 
connection for disorders of the left knee and left ankle.  
The Board held that these conditions were not incurred in or 
aggravated by service and that they were not secondary to the 
service-connected right knee disability.

On VA medical examination in April 1989, the examining 
physician found that the veteran had severe pes planus, with 
rolling in of both ankles.

In January 1998, the veteran requested service connection for 
a left ankle disability, which he claimed had developed 
secondary to his right knee disability.  

In a January 1998 statement, Martin J. Christensen, M.D., 
wrote that the veteran's left knee disorder could be 
associated with his right leg injury during service.  

On VA examination in February 1998, the examining physician 
noted complete bilateral pes planus with valgus deformities, 
worse in the left ankle than in the right.  The examiner 
expressed the opinion that it was more likely than not that 
the veteran's left knee arthritis was secondary to his 
service-connected right knee disability, due to increased 
stress on the left lower extremity.  

In a March 1998 rating decision, the RO granted secondary 
service connection for the veteran's left knee arthritis, as 
being due to the service-connected right knee disability.  
The RO rated the left knee condition 20 percent.

In April 1998, the veteran underwent total replacement of his 
left knee.

In a June 1998 decision, the RO recharacterized the service-
connected left knee disability as a total knee replacement.  
A temporary total rating was assigned based on knee 
replacement, and then the condition was rated 30 percent.

VA outpatient treatment notes indicate that the podiatry 
service pared calluses on each of the veteran's feet on 
several occasions in 1998.  In December 1998, the veteran 
reported intermittent pain and swelling in his left ankle and 
foot.  The examiner noted that the left foot was a marked pes 
valgus and pes planus.

In January 1999, the veteran claimed secondary service 
connection for a left ankle disability.  In a January 1999 
rating decision, the RO denied service connection for a left 
ankle disorder.  The veteran appealed that decision, arguing 
that his left ankle disability had developed as a result of 
service-connected disabilities in his right and left knees.  

On VA examination in May 1999, the examiner noted that 
progressive internal rotation of the veteran's left ankle had 
partially improved following left total knee replacement.  
The veteran reported continuing left foot pain.  The examiner 
noted bilateral pes planus, and chronic arthritis in the left 
ankle, with chronic pain and an antalgic gait.

In August 1999, Martin J. Christensen, M.D., wrote that the 
veteran had a right femur fracture in service and later had a 
right knee replacement; that because of the injury to his 
right leg he had marked dependency on his left leg and had to 
have a left total knee replacement; and he continued to have 
problems with his left lower extremity because of dependency 
on this limb and now required treatment for his left ankle.

Also in August 1999, private orthopedist Jeffrey J. Behrens, 
M.D., wrote that he had examined the veteran's left ankle and 
foot.  Dr. Behrens found degenerative changes of the left 
ankle and foot, obvious pes planus deformity with the ankle 
rolled over medially, incompetent ligament structures of the 
midfoot, and a possible chronic posterior tibial tendon 
rupture.  Dr. Behrens wrote:

It is my feeling that definitely his time 
in the Military has attributed to this 
and worsened his injury significantly, 
and I have relayed this to him as well.

On VA examination in September 1999, the examiner found 
degenerative changes in both ankles, greater in the left 
ankle.  The veteran gave a history that after service, 
because of his right knee condition, when working in 
construction and jumping from scaffolding he would frequently 
break his fall by putting most of his weight on the left 
lower extremity.  It was noted the veteran now had bilateral 
knee replacements.  The examiner indicated that the changes 
in the left ankle were consistent with old ligamentous 
injuries, and might be related to old trauma.  The examiner 
provided the following opinion:

At the present time, it is more likely 
than not that the veteran's left ankle 
degenerative arthritis is due to aging, 
heavy construction work, and long-
standing congenital pes planus deformity 
as is the right ankle degenerative 
changes.

The veteran had a hearing at the RO before an RO hearing 
officer in January 2000, and a Travel Board hearing at the RO 
before the undersigned Board Member in June 2001.  The 
veteran reported that a doctor who saw him at his separation 
from service advised him to favor his right leg.  The veteran 
reported that he had favored his right leg over many years of 
work in construction.  He asserted that the added stress on 
his left leg had led to the development of problems in both 
his left knee and his left ankle.

Analysis

The veteran claims secondary service connection for a left 
ankle disability which he maintains is due to his service-
connected bilateral knee condition.  Secondary service 
connection for a left ankle disability was denied in a final 
February 1989 Board decision.  At the time of that decision, 
the veteran was only service connected for a right knee 
disability.  He has since been service connected for a left 
knee disability as well.  Moreover, since the February 1989 
Board decision, additional medical records have been 
received, and some of these, such as those offering opinions 
on the etiology of the left ankle condition, are new and 
material evidence.  The Board concludes that new and material 
evidence has been submitted to reopen the previously denied 
claim for secondary service connection for a left ankle 
disability, and thus the claim has been reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Manio 
v. Derwinski, 1 Vet.App. 140 (1991).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

The evidence shows the veteran's left ankle disability first 
appeared many years after service.  He is service connected 
for right and left knee disorders, now described as bilateral 
total knee replacements.  Service connection was first 
established for the right knee disorder, and later secondary 
service connection was established for the left knee disorder 
on the basis that undue stress was placed on the left knee 
because of the right knee condition.

The claims file contains evidence concerning several factors 
potentially connected with the current arthritis of the 
veteran's left ankle, including congenital pes planus, the 
right leg injury with subsequent increased dependence on the 
left leg, and many years of heavy physical labor.  In 1999, 
Dr. Christensen and Dr. Behrens provided opinions supporting 
a link between the veteran's left ankle disorder and service 
or the established service-connected right and left knee 
conditions, and a VA examiner opined that it was more likely 
that other factors produced the degeneration of the ankle.  
Each of the medical opinions is fairly summary, without 
explanation of why one described etiology is more likely than 
the other possibilities.  Overall, the medical opinions are 
in disagreement regarding the etiology of the veteran's left 
ankle disability, and it appears that the evidence in favor 
of secondary service connection is approximately balanced 
with the evidence against the claim.  

Giving the benefit of the doubt to the claimant, as required 
by 38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
left ankle disability (arthritis) is the result of stress 
placed on the joint because of the service-connected 
bilateral knee condition.  The left ankle disability is 
proximately due to or the result of service-connected 
disability, and thus the Board grants secondary service 
connection for left ankle arthritis.


ORDER

Service connection for bilateral hearing loss is denied.

Secondary service connection for arthritis of the left ankle 
is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

